UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7502



RICKY DONNELL NELSON,

                                              Plaintiff - Appellant,

          versus


LARRY K. HAMILTON, Superintendent; TOD RUNYON,
Major; ANDREW REESE, Doctor; BRUCE ZUILLMAN,
Lieutenant; SGT. MICHAEL RAKES; OFFICER KEITH
DOBSON; SGT. VINCENT W. COLLIER,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-02-605-2)


Submitted: February 12, 2004              Decided:   February 20, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricky Donnell Nelson, Appellant Pro Se. Jeff Wayne Rosen, PENDER
& COWARD, P.C., Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ricky Donnell Nelson appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Nelson v.

Hamilton, No. CA-02-605-2 (E.D. Va. Sept. 12, 2003).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -